Citation Nr: 1506452	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-36 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition.

2.  Entitlement to service connection for left wrist carpal tunnel syndrome.

3.  Entitlement to service connection for a right groin disability.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to a rating in excess of 10 percent for hypertension.

6.  Entitlement to a compensable rating for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In July 2013, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a left shoulder condition, left wrist carpal tunnel syndrome, and a right groin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's sleep apnea had its onset during active service.

2.  The Veteran's service-connected hypertension is manifested by diastolic pressure predominantly less than 110, systolic pressure predominantly less than 200, and continuous medication for control.
3.  The Veteran's service connected headaches resulted in characteristic prostrating attacks occurring on average one in 2 months over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2014).

2.  The criteria for a disability rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7101 (2014).

3.  The criteria for a rating of 10 percent but no higher for headaches have been met.  38 C.F.R. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  May 2008 and September 2009 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  

The Veteran underwent VA examinations in June 2009 and September 2013.  The examinations involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions.  Taken together, the examination reports are more than adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Further, the Veteran was provided an opportunity to set forth his contentions at a Travel Board hearing in November 2014 before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, the undersigned VLJ identified the issues on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In general, a claimant is competent to provide lay statements of observable symptoms of disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The value of lay statements of symptoms and when they occurred, as with any evidence, depends in part on whether it is credible.  The mere absence of corroborating contemporaneous medical evidence does not render the statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2008).

The Veteran asserts that his obstructive sleep apnea (OSA) had its onset during active service.  He fully acknowledges that there is no record for treatment or reports to medical personnel of symptoms of OSA.  However, both the Veteran and his spouse, have provided statements that during service, the Veteran would snore loudly, and stop breathing during his sleep.  That study made reference to the Veteran having a history of sleep difficulty.  

An April 2001 VA treatment record shows that the Veteran was referred for a sleep study to assess the possible diagnosis of OSA.  A September 2001 VA sleep study showed that a diagnosis for OSA was confirmed.

A November 2010 letter from a VA physician included the opinion that it was probable that the Veteran's OSA began sometime during active military service in the 1990s.  The physician highlighted several pertinent VA records to support his opinion.  Specific reference was made to the aforementioned April 2001 treatment note and September 2001 sleep study.  

An April 2013 VA examination report shows, that the examiner opined that while the Veteran's reports of snoring are suggestive of OSA during service, there was no objective evidence of OSA during service.  In an addendum dated in September 2013 VA examination, the examiner opined that the Veteran's sleep apnea did not onset during service or was caused or aggravated by the Veteran's service connected hypertension or headaches.  The examiner also noted that the Veteran's service treatment records were absent for reports of sleep apnea.

In reviewing the evidence of record, the Board is aware of the conflicting medical evidence as to whether the Veteran's OSA had its onset during service.  While VA examination reports have found that the Veteran's OSA did not onset during service, a VA physician has found that OSA indeed onset during service.  Each medical opinion is supported by a reasoned analysis of medical facts.  Neives-Rodriguuez v. Peake, 22 Vet. App. 295 (2008).  None of the medical opinions is any more or less probative that the other.  

Coupled with the credible statements of the Veteran and his wife regarding in service symptomatology, the Board concludes that the evidence of record is at least in relative equipoise.  When evidence is in relative equipoise, reasonable doubt must be decided in the appellant's favor.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for OSA, is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014). 

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2014).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).


Increased Rating for Hypertension

On May 2009, the Veteran filed a claim for an increased rating for his service connected hypertension.

Diagnostic Code 7101 governs ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension) and provides a 50 percent rating for diastolic pressure of predominantly 130 or more; a 40 percent rating for diastolic pressure of predominantly 120 or more; a 20 percent rating for diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more; and a 10 percent rating for diastolic pressure of predominantly 100 or more, or systolic pressure of predominantly 160 or more, or as a minimum rating for a Veteran with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104 , Diagnostic Code 7101 (2014).

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2014).

A June 2009 VA examination report shows that the Veteran's blood pressure was noted at 118/88, 122/94, and 128/92.

A July 2009 VA examination report shows that the Veteran's blood pressure was noted at 138/80.

A May 2011 VA treatment report shows that the Veteran's blood pressure was noted at 127/85.

A March 2012 VA treatment report shows that the Veteran's blood pressure was noted at 133/92.

A November 2012 VA treatment report shows that the Veteran's blood pressure was noted as 126/82.

A February 2013 VA examination report shows that the Veteran's blood pressure was noted as 130/80, 132/78, and 140/74.



Based on the foregoing, the Board finds that a rating in excess of 10 percent for hypertension is not warranted.  The evidence does not show that the Veteran's diastolic pressure was predominantly 110 or more, or that the systolic pressure was predominantly 200 or more.

The Board has considered whether staged ratings are appropriate for hypertension. However, the Board finds that his symptomatology was stable throughout the appeal period.  Therefore, assigning staged ratings is not warranted. 

Increased Rating for Headaches

The Veteran is currently assigned a 10 percent rating for migraine headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  That diagnostic code provides for a 10 percent rating for characteristic prostrating attacks occurring an average of once every two months over the several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014). 

The rating criteria do not define "prostrating."  Fenderson v. West, 12 Vet. App. 119 (1999).  By way of reference, the Board notes that according to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32nd Ed. 2012),"prostration" is defined as extreme exhaustion or powerlessness.

A June 2009 VA examination report shows that the Veteran reported that he took extra-strength Tylenol to ease the pain and that he could still go to work but had to take medication.  He said he experienced headaches 5 times per week that last 15 minutes in duration.  The Veteran also described symptoms of fuzzy vision that occurred each morning.  He said that that his daily function was affected in terms that he would skip shaving until his eyes cleared.  The examiner reported that the Veteran's diagnosis of headaches had not changed and that the condition was still active.

Another VA headache examination was conducted in September 2013.  At that time, the Veteran reported that he has never used prescription medication to treat his migraines and used over the counter medication for treatment.  He also indicated that bright lights and the odor of Clorox triggered his headaches.  He denied nausea.  He stated that he missed 5 to 6 days of work per year due to the headaches.  He described pulsating or throbbing head pain, pain localized to one side other head, and a sensitivity to sound during his headaches.  The duration of the headaches was reported as 1 to 2 days.  The examiner remarked that the Veteran does experience prostrating attacks of migraine headaches, to include very frequent prostrating and prolonged migraine headache pain, that occurred less than once every two months.  It was also noted that the migraines do affect the Veteran's ability to work as he occasionally misses work due to headaches.  

Based on the above, the Board finds that the Veteran's headache symptoms most nearly approximates a 10 percent rating but no higher under Diagnostic Code 8100.  The September 2013 VA examination report clearly indicates that the Veteran has very frequent prostrating and prolonged attacks that caused the him to miss 6 days of work during the previous year.  These attacks occurred once every 2 months which is the required criteria for a rating of 10 percent.  38 C.F.R. § 4.7, 4.124a, Diagnostic Code 8100 (2014).  

A rating in excess of 10 percent is not warranted as the evidence does not show the Veteran experiences prostrating attacks occurring once per month over the last several months which is the criteria for the next higher rating.  While the Veteran reports that he experiences headaches every morning, these headaches are not of the severity level to miss work or cause exhaustion or helplessness.  Instead, the Veteran has described these as brief and that headaches of a prostrating severity cause him to only miss 5 to 6 days of work per year.  

Other Considerations

The Board acknowledges that the Veteran is competent to report symptoms of his headache and hypertension disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected hypertension and headache disabilities has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Additionally, the Board finds that at no point during the appeal period has the Veteran's headaches been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2014).  There is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran has been hospitalized for his service-connected headaches or hypertension.  There is no objective evidence revealing that the headaches or hypertension have caused marked interference with employment, such as employers' statements or sick leave records, beyond that already contemplated by the schedular rating criteria.  The Board finds that schedular criteria are adequate to rate service-connected headaches and hypertension.  The rating schedule fully contemplates the described symptomatology such as pain and fuzzy vision.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008).




The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to service connection for sleep apnea is granted

Entitlement to a rating in excess of 10 percent for hypertension is denied.

Entitlement to a rating of 10 percent but no higher for headaches is granted.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

For the Veteran's claims for service connection for a left shoulder condition, left wrist carpel tunnel, and a right groin injury, there is evidence of a current disability as shown by recent VA treatment records.  The Veteran and his spouse have provided statements and testimony that the Veteran incurred these musculoskeletal conditions during service and that he continues to experience symptoms from these conditions since separation from service.  Thus, under the "low threshold" standard of Mclendon, an examination to determine if there is a nexus between the Veteran's claimed left shoulder condition, left wrist carpal tunnel syndrome, right groin injury, and his service is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination for the Veteran's claimed left shoulder condition.  Any and all indicated evaluations, studies, and tests should be accomplished.  The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left shoulder condition was incurred in or aggravated by the Veteran's active service.   A complete rationale for any opinion expressed must be provided.  The examiner must consider the Veteran's and his spouse's statements regarding onset and statements regarding the continuity of symptomatology.  

2.  Schedule the Veteran for an examination for the Veteran's claimed left wrest carpal tunnel syndrome.  Any and all indicated evaluations, studies, and tests should be accomplished.  The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left wrist carpal tunnel syndrome was incurred in or aggravated by the Veteran's active service .  In providing the requested opinion, the examiner should comment on the significance, if any, the Veteran's  reported duties in the U.S. Army.  A complete rationale for any opinion expressed must be provided.  The examiner must consider the Veteran's and his spouse's statements regarding onset and statements regarding the continuity of symptomatology.  

3.  Schedule the Veteran for an examination for the Veteran's claimed right groin injury.  Any and all indicated evaluations, studies, and tests should be accomplished.  The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right groin injury was incurred in or aggravated by the Veteran's active service.  A complete rationale for any opinion expressed must be provided.  The examiner must consider the Veteran's and his spouse's statements regarding onset and statements regarding the continuity of symptomatology.  

4.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


